                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 1 of 30




                                                     1    Mark R. Thierman, Nev. Bar No. 8285
                                                          mark@thiermanbuck.com
                                                     2    Joshua D. Buck, Nev. Bar No. 12187
                                                          josh@thiermanbuck.com
                                                     3    Joshua R. Hendrickson, Nev. Bar No. 12225
                                                          joshh@thiermanbuck.com
                                                     4    Leah L. Jones, Nev. Bar No. 13161
                                                          leah@thiermanbuck.com
                                                     5    THIERMAN BUCK LLP
                                                          7287 Lakeside Drive
                                                     6    Reno, Nevada 89511
                                                          Tel. (775) 284-1500
                                                     7    Fax. (775) 703-5027
                                                     8
                                                          Attorneys for Plaintiffs MUSTAFA YOUSIF and
                                                     9    SHARONE WALKER on behalf of themselves and all
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                          others similarly situated
                                                    10
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                                                      UNITED STATES DISTRICT COURT
              THIERMAN BUCK LLP




                                                    12
                 7287 Lakeside Drive




                                                                                            DISTRICT OF NEVADA
                   Reno, NV 89511




                                                    13
                                                    14
                                                          MUSTAFA YOUSIF and SHARONE                       Case No. 2:16-cv-02941-RFB-NJK
                                                    15    WALKER on behalf of themselves and all
                                                          others similarly situated,                       PLAINTIFFS’ MOTION FOR
                                                    16                                                     PROTECTIVE ORDER LIMITING
                                                                        Plaintiffs,                        WRITTEN DISCOVERY REPONSES TO
                                                    17                                                     REPRESENTATIVE SAMPLING
                                                    18           vs.
                                                    19
                                                          THE VENETIAN CASINO RESORT, LLC;
                                                    20    LAS VEGAS SANDS, CORP. and DOES 1
                                                          through 50, inclusive,
                                                    21
                                                                 Defendants.
                                                    22
                                                    23           Plaintiffs MUSTAFA YOUSIF and SHARONE WALKER on behalf of themselves and
                                                    24    all others similarly situated hereby move the Court for a Protective Order limiting Defendants’
                                                    25    written discovery to a representative sampling of employee-plaintiffs who have signed consent
                                                    26    to join forms. See Cranney v. Carriage Sevcs., 2008 WL 2457912 (D. Nev. 2008); see also,
                                                    27    Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1049 (2016) (representative or statistical
                                                    28

                                                                                                       -1-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 2 of 30




                                                     1    sample, including estimations of average time is reliable proof in proving elements of a relevant
                                                     2    cause of action.). Plaintiffs submit that Defendants are only entitled to discovery responses based
                                                     3    on the precedent set forth by Cranney, courts in this District, the Ninth Circuit, and the majority
                                                     4    of federal districts courts across the nation; otherwise to require each of the opt-in plaintiffs to
                                                     5    engage in individualized discovery “would be unduly burdensome, expensive, and would
                                                     6    contravene the remedial purpose and representative nature of claims brought under the FLSA.”
                                                     7    Id. *1
                                                     8              Plaintiffs make their request pursuant to LR 7-1 and 26-7 and attach the Declaration of
                                                     9    Leah L. Jones with Exhibits in support of their Motion.
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10
                                                          DATED: February 20, 2020                              Respectfully Submitted,
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                                                                                THIERMAN BUCK, LLP
              THIERMAN BUCK LLP




                                                    12
                 7287 Lakeside Drive




                                                                                                                /s/ Leah L. Jones
                   Reno, NV 89511




                                                    13
                                                                                                                Mark R. Thierman, Bar No. 8285
                                                    14                                                          Joshua D. Buck, Bar No. 12187
                                                                                                                Leah L. Jones, Bar No. 13161
                                                    15                                                          7287 Lakeside Drive
                                                                                                                Reno, Nevada 89511
                                                    16
                                                    17                                                          Attorneys for Plaintiffs
                                                    18
                                                    19
                                                                               MEMORANDUM OF POINTS AND AUTHORITIES
                                                    20
                                                          I.        INTRODUCTION
                                                    21
                                                                    This is a conditionally certified collective action on behalf of non-exempt hourly paid
                                                    22
                                                          housekeepers who were required to complete work tasks off the clock and without pay and/or
                                                    23
                                                          during their lunch period and missed breaks. Plaintiffs seek a Protective Order limiting discovery
                                                    24
                                                          to a statistically significant representative sampling of the opt-in plaintiffs who have signed
                                                    25
                                                          consent to join forms. Class-wide and individualized discovery, as requested by Defendants,
                                                    26
                                                          would be inefficient, would undercut the representative nature of the collective action mechanism,
                                                    27
                                                          is unnecessary and unreasonably burdensome in this case. See Cranney v. Carriage Servs., Inc.,
                                                    28

                                                                                                          -2-
                                                                   PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                  RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 3 of 30




                                                     1    2008 WL 2457912 (D. Nev. June 16, 2008) (“Permitting the full scope of discovery authorized
                                                     2    by the Federal Rules of Civil Procedure would undermine the purpose of conditionally certifying
                                                     3    a collective action and would be unreasonably burdensome and wasteful of the parties and court’s
                                                     4    resources.” [limiting individualized discovery to 10 percent of opt-in plaintiffs]); Coleman v.
                                                     5    Circus Circus Casinos, Inc., No. 2:04-CV-0747-PMP-GWF, 2006 WL 8441914, at *8 (D. Nev.
                                                     6    Jan. 26, 2006) (limiting discovery to a representative sample because of the burdensome nature
                                                     7    of the questions, time and expense to respond). Indeed, Plaintiffs’ Counsel provides a modest
                                                     8    estimate of approximately 582.5 total hours or 73, eight hour days to respond to Defendants’
                                                     9    requests. See Declaration of Leah L. Jones, hereinafter Jones Dec. at ¶¶ 7-9. Moreover,
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10    Defendants’ discovery request should be limited because the lion’s share of the interrogatory
                                                    11    requests do not go to the heart of the case and are therefore irrelevant and burdensome. See e.g.,
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12    Wellens v. Daiichi Sankyo Inc, No. C-13-00581-WHO (DMR), 2014 WL 7385990, at *3-4 (N.D.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13    Cal. Dec. 29, 2014) (limiting interrogatories to those that “go to the heart of the case” and were
                                                    14    “therefore relevant, and not as burdensome” when taking into consideration the fact that the
                                                    15    defendant employer “already had documentary evidence such as time sheets.”).
                                                    16           Plaintiffs’ allegations are based on the discrete and focused claim that non-exempt hourly
                                                    17    paid housekeepers have not been paid for time completing required work tasks completed during
                                                    18    lunch breaks and missed rest breaks, and/or before their regularly schedule shift, and after their
                                                    19    regularly scheduled shift. See ECF No. 98, Fourth Amended Complaint, generally. Requiring all
                                                    20    125 opt-in plaintiffs, plus the two named Plaintiffs to answer a 10-page, 23-question (plus 23
                                                    21    additional subpart) questionnaire, as well as respond to four additional separate requests for
                                                    22    production of documents—in the form of pay records and time records that Defendants, not
                                                    23    employees are required to keep—(see Ex. B – Questionnaire; reproduced below; and Exhibit B
                                                    24    attached to the Jones Dec. at ¶ 6), is designed to intimidate the employee-plaintiffs in this case,
                                                    25
                                                    26
                                                    27
                                                    28

                                                                                                         -3-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 4 of 30




                                                     1    and also to unduly burden counsel, as well as create extra time and expense for both the Parties
                                                     2    and the Court.1
                                                     3            This Motion requests that this Court review the purposes underlying collective actions
                                                     4    and the case precedent from districts across the nation to grant Plaintiffs’ request for a Protective
                                                     5    Order limiting discovery to a statistically relevant sampling of opt-ins of inquiries that go to the
                                                     6    heart to the case.
                                                     7    II.     PERTINENT PROCEDURAL HISTORY
                                                     8            Plaintiff Yousif filed his original complaint in the District Court in and for the County of
                                                     9    Clark, Nevada, on October 27, 2016. Defendants removed to the United States District Court for
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10    the District of Nevada, on December 19, 2016. (ECF No. 1-1-4.) Plaintiffs filed their First
                                                    11    Amended Complaint with jury demand, adding named Plaintiff Walker on January 4, 2017.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12    (ECF No. 7.) The Parties requested, and the Court granted a stipulation to file a second amended
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13    complaint on February 3, 2017. (ECF No. 14.) The SAC alleged eight (8) causes of action: (1)
                                                    14    Failure to pay wages for all hours worked in violation so 29 U.S.C. § 201 et. seq., (2) Failure to
                                                    15    pay overtime in violation of 29 U.S.C. § 207; (3) Failure to pay minimum wages in violation of
                                                    16    the Nevada Constitution; (4) Failure to compensate for all hours worked in violation of NRS
                                                    17    608.1402 and 608.016; (5) failure to pay overtime in violation of NRS 608.104 and 608.018; (6)
                                                    18
                                                    19
                                                    20
                                                    21            1
                                                                    Defendants argue that each employee who has opted-in to the FLSA portion of this
                                                    22    action is required to respond to written discovery and document requests, due in part to the fact
                                                          that a clerical error prevented Plaintiffs from timely seeking a protective order limiting the
                                                    23    number of responses to a statistically significant representative sampling. See Declaration of
                                                          Leah L. Jones, hereinafter Jones Dec. at ¶¶ 10-13. Plaintiffs are not attempting to deny
                                                    24    Defendants of discovery under the FRCP and applicable case law; Plaintiffs simply seek a
                                                    25    protective order to limit written discovery to issues that go directly to the heart of the case through
                                                          a statistically significant representative sampling of opt-in plaintiffs and in an effort to prevent
                                                    26    the muddying of the issue of unpaid wages, thereby drastically reducing the costs of litigation for
                                                          both Parties, as well as reduce the expenditure of time and resources of the court.
                                                    27
                                                                  2
                                                                      Plaintiff made the requisite NRS 608.140 written demand on 10/18/16.
                                                    28

                                                                                                           -4-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 5 of 30




                                                     1    failure to timely pay all wages due and owing in violation of NRS 608.140 and 608.020-.050; (7)
                                                     2    breach of contract; and (8) violation of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq.3
                                                     3           Extensive motion work ensued including Defendants’ Motion to Dismiss the SAC, which
                                                     4    was fully briefed as of April 18, 2017. (ECF Nos. 18, 33, 39.) Plaintiffs’ Motion for Circulation
                                                     5    of Notice pursuant to § 216(b) was also fully briefed as of June 5, 2017. (ECF Nos. 36, 48, 50.)
                                                     6    During this time the Parties stipulated, and the Court granted various motions to extend the
                                                     7    discovery deadlines, including the deadline for Plaintiffs to file their Motion for FRCP 23 Class
                                                     8    Certification. (ECF Nos. 41, 53, 57.) Notably, ECF No. 57 stayed the briefing schedule of
                                                     9    Plaintiffs’ FRCP 23 Class Certification Motion until the Supreme Court of Nevada ruled on
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10    Neville v. Eighth Judicial Dist. Court, 133 Nev. Adv. Op. 95, 406 P.3d 499, 504 (Dec. 7, 2017).
                                                    11    Plaintiffs filed their notice of decision on December 8, 2017 alerting the Court that, in a
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12    unanimous decision, the Supreme Court held that Nevada employees have a private right of
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13    action to bring statutory wage claims pursuant to NRS 608.140, 608.016, 608.018, and 608.020-
                                                    14    .050. (ECF No. 63.)
                                                    15           Following a hearing on May 24, 2018, the Court took under submission Plaintiffs’ Motion
                                                    16    for Circulation of Notice pursuant to 29 U.S.C. § 216(b) and granted in part and denied in part
                                                    17    Defendant’s Motion to Dismiss. (ECF No. 83.) Based on the Court’s Order the Parties stipulated,
                                                    18    and the Court granted Plaintiffs’ leave to file a third amended complaint, which was filed on May
                                                    19    29, 2018. (ECF No. 84.) Defendant’s filed a Motion to Dismiss the Third Amended Complaint
                                                    20    on June 12, 2018. (ECF No. 88.) The Parties Stipulated and the Court granted leave to file the
                                                    21    Fourth Amended Complaint (the operative complaint) on July 11, 2018. (ECF No. 97.)
                                                    22           The Court entered its Order approving Circulation of Notice on September 24, 2019.
                                                    23    (ECF Nos. 108, 109.) Notice was mailed on November 13, 2018.4 The Parties stipulated and
                                                    24    the Court granted leave to dismiss Defendant Las Vegas Sands Corp. (ECF No. 113.) The Court
                                                    25           3
                                                                  The Parties were able to reach a settlement agreement on the FCRA claim, Plaintiffs’
                                                    26    Eighth Cause of Action. The Court granted final approval on 9/12/18. (ECF No. 107.)
                                                                 4
                                                    27             As of the date of filing 125 of 2,247 employees who were mailed an opt-in notice have
                                                          signed consent to join forms. See Exhibit A, attached to the Declaration of Leah L. Jones,
                                                    28    hereinafter “Jones Dec.” at ¶ 6, “Simpluris Claims Report 9.06.19.”

                                                                                                         -5-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 6 of 30




                                                     1    further clarified, upon request from the Parties, the briefing schedule for Plaintiffs’ Motion for
                                                     2    R23 Class Certification. (ECF No. 116.) Plaintiffs filed their FRCP 23 Motion for Class
                                                     3    Certification on April 1, 2019. (ECF No. 126 – 126-7.) The Parties requested and the Court
                                                     4    granted a first extension of time for responsive pleadings in order for Defendants to conduct the
                                                     5    deposition of Plaintiffs’ data expert. (ECF No. 128.) The Parties requested and the Court granted
                                                     6    a second extension of time for responsive pleadings in order for Defendants to have additional
                                                     7    time to review and analyze Plaintiffs’ data expert report. (ECF No. 130.) The Parties requested
                                                     8    and the Court granted a third extension of time for responsive pleadings in order for Defendants
                                                     9    to have additional time to review and analyze Plaintiffs’ data expert report and supporting
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10    documents and determine whether a motion to strike was appropriate. (ECF No. 133.) The Court
                                                    11    set Defendants’ Opposition to Plaintiffs’ FRCP 23 Motion for July 31, 2019 and Plaintiffs’ Reply
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12    in support for August 31, 2019. Id.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13           During the interim, Defendants propounded written discovery on 119 (including the two
                                                    14    named Plaintiffs) of the 125 employees who have currently opted-in to the FLSA portion of the
                                                    15    action. See Exhibit B, attached to the Jones Dec. at ¶ 7, hereinafter “Discovery Questionnaire.”
                                                    16    However, due to a clerical error, Defendants’ discovery requests were not processed or
                                                    17    calendared for response. See Exhibit C, attached to the Jones Dec. at ¶ 10, hereinafter “Venetian
                                                    18    Yousif Email Chain 06.06.19.”
                                                    19           On June 4, 2019, Defendants alerted Plaintiffs to the fact that Plaintiffs had not responded
                                                    20    to Defendants’ written discovery requests (which are reproduced in section A below and attached
                                                    21    as Exhibit B) via written correspondence. See Jones Dec. at ¶ 10. Plaintiffs acquiesced that
                                                    22    Defendants are entitled to a representative sampling of responses as set forth under the rules and
                                                    23    case precedent and exchanged written correspondence with Defendants supporting Plaintiffs’
                                                    24    position. Id. ¶¶ 10-11. The Parties also engaged in additional written correspondence and
                                                    25    participated in a FRCP 37(a)(1) good faith telephonic meet and confer on June 19, 2019 prior to
                                                    26    seeking assistance from the Court. See Exhibit D, attached to the Jones Dec. at ¶ 11, hereinafter
                                                    27    “6.17.19 Venetian adv. Yousif – Opt-In Questionnaire Dispute.” During the meet and confer, the
                                                    28    Parties further discussed their respective positions and supporting case law. See Exhibit E, attached

                                                                                                          -6-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 7 of 30




                                                     1    to the Jones Dec. at ¶ 12, hereinafter “6.19.19 Summary of Meet & Confer.” Plaintiffs proposed
                                                     2    that the Parties come to a mutually agreeable percentage of opt-in members in order to prevent
                                                     3    additional motion practice, time and expense. Id. Plaintiffs offered to provide double the district’s
                                                     4    percentage, confirming they would provide responses for 20% of the opt-ins plus the two named
                                                     5    Plaintiffs. Id. Defendants’ Counsel indicated a number near 50% might be agreeable. Id.
                                                     6           The second meet and confer was held on June 26, 2019. See Jones Dec. at ¶ 13.
                                                     7    Defendants’ position was that Plaintiffs’ failed to timely seek a protective order and accordingly,
                                                     8    Defendants would file a motion to compel responses from 100% of the opt-in plaintiffs. Id. This
                                                     9    telephonic conference was not memorialized. Id. Shortly thereafter, Plaintiffs filed their Motion
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10    for Protective Order for Representative Sampling of Opt-In Plaintiffs for Written Discovery on
                                                    11    June 28, 2019 and Defendants Opposed on July 12, 2019. (ECF Nos. 134 and 136.) Plaintiffs
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12    did not file a Response in support of the request for a protective order because after a change in
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13    defense counsel, the Parties agreed to mediation and the Court granted a Stay. (ECF No. 139.).
                                                    14           The first mediation was unsuccessful and the Parties agreed to and the Court granted an
                                                    15    extension of the Stay to allow for a subsequent half day mediation set for February 28, 2020
                                                    16    (ECF No. 151), which was cancelled by Defendants. See Jones Dec. at ¶ 15. The Stay provided
                                                    17    that should the Parties mediation attempts fail, the Parties shall set forth a proposed briefing
                                                    18    schedule to address both (1) Plaintiffs’ Motion for a Protective Order (ECF No. 134) and (2)
                                                    19    Plaintiffs’ Motion for FRCP 23 Class Certification (ECF NO. 126). The week of February 3
                                                    20    through 7, 2020, the Parties met and conferred via email to discuss the proposed briefing
                                                    21    schedules as well as a proposed discovery plan and scheduling order for all remaining discovery,
                                                    22    including the Parties competing positions on the scope of opt-in discovery and Plaintiffs’ Motion
                                                    23    for a Protective order. See Jones Dec. at ¶ 17. The Parties agreed that the Court’s ruling on
                                                    24    Plaintiffs’ Motion for a Protective Order will have significant baring on the Parties’ discovery
                                                    25    strategies, deposition scheduling, and briefings for FRCP 23 class certification. Id. The Parties
                                                    26    filed and the Court granted an Order setting deadlines for the Protective Order briefing, on
                                                    27    February 12, 2020. See ECF No. 155.
                                                    28           As a result, per the Chamber Procedures of the Honorable Judge Boulware, and in

                                                                                                          -7-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 8 of 30




                                                     1    compliance with ECF No. 155, Plaintiffs re-submit their Motion for Protective Order Limiting
                                                     2    Written Discovery Responses To A Representative Sampling of Opt-In Plaintiffs.
                                                     3    III.    LR 26-7(a) Full Text of Discovery Originally Sought
                                                     4            Plaintiffs have attached a sample of Defendants’ Questionnaire to the Jones Dec. at ¶ 7
                                                     5    as Exhibit B. However, in accordance with LR 26-7(a) Plaintiffs set out the full text of the
                                                     6    discovery sought here:
                                                                                                QUESTIONNAIRE
                                                     7
                                                     8             1.  Personal Information. Provide the following information about yourself:
                                                            First Name, Middle Initial, Last Name
                                                     9
                                                            Any nicknames, aliases, or prior legal names
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10
                                                            Date of Birth
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                            Social Security Number
              THIERMAN BUCK LLP




                                                    12
                                                            Address
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13      Cell Phone Number
                                                    14      Email Address(es)

                                                    15           2.  Employment Information. Provide the following information about your
                                                    16    employment with Venetian/Palazzo:
                                                           Position             Dates of Employment Name of                 Employee I.D. No.
                                                    17                                              Supervisor(s)
                                                    18
                                                    19
                                                    20
                                                                  3.    Bankruptcy Information.        From October 27, 2009 to the present, have you ever
                                                    21    filed for bankruptcy?
                                                                           Yes _____ No _____
                                                    22            If yes, provide the following information:
                                                    23
                                                            Date Filed             Name of Court           Case Number             Status
                                                    24
                                                    25
                                                    26           4. Within the last ten (10) years, have you been convicted of, or entered a plea
                                                          regarding, any crime (excluding minor traffic offenses)?
                                                    27           Yes_____ No_____
                                                    28

                                                                                                        -8-
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 9 of 30



                                                                 If yes, for each conviction or plea, provide the name and location of the agency or court
                                                     1
                                                          where you were convicted or pled, the date of the conviction or plea, and describe the crime you
                                                     2    were convicted of committing or that you pled to:
                                                           Date of Conviction or Plea       Name of Court                    Description of Crime
                                                     3
                                                     4
                                                     5
                                                                5. From October 27, 2013 to the present, were you required to record your time
                                                     6    worked at Venetian/Palazzo?
                                                     7          Yes ___ No ___

                                                     8           If yes, describe how you recorded your time worked:                               .
                                                     9
                                                                 6. As a Housekeeper at Venetian/Palazzo, on average, approximately how many hours
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10    did you work each day? _______________ each week? _______________

                                                    11           7. Did you work in the same area of the Venetian/Palazzo property each day?
          (775) 284-1500 Fax (775) 703-5027




                                                                 Yes ___ No ___
              THIERMAN BUCK LLP




                                                    12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13           If no, describe how you determined which area of Venetian/Palazzo property you would
                                                          work at each day:                                                              .
                                                    14
                                                                 Work Performed Before Clocking In (note: you will be asked about time spent after
                                                    15
                                                          clocking out later in the Questionnaire)
                                                    16
                                                                 8. While working at Venetian/Palazzo, did you work without pay before clocking in?
                                                    17           Yes ___ No ___
                                                    18
                                                          If you answered “Yes,”
                                                    19
                                                          a. Describe the work you performed before clocking in:                            .
                                                    20
                                                    21    b. How often did you perform work before clocking in without pay? (e.g., daily, 1 to 4 times
                                                          per week, monthly, etc.): _______________________________________________.
                                                    22
                                                          c. On average, how much time, on a daily basis, did you spend performing work before you
                                                    23    clocked in?_________________________________________________________ .
                                                    24
                                                    25           Work Performed After Clocking Out
                                                                 9. Did you ever perform work at the end of your shift after you clocked out of
                                                    26    Venetian/Palazzo’s timekeeping system?
                                                    27           Yes ___ No ___

                                                    28    If you answered “Yes,”

                                                                                                        -9-
                                                                PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                               RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 10 of 30




                                                     1
                                                           Describe the work you performed after clocking out: ______________________.
                                                     2
                                                           a.     How often did you perform work after clocking out without pay? (e.g., daily, 1 to 4 times
                                                     3
                                                           per week, monthly, etc.): __________________________________________________.
                                                     4
                                                     5     b.     On average, how much time, on a daily basis, did you spend performing work after you

                                                     6     clocked out? _______________________________________________________________.
                                                     7
                                                                  10.   If you were trained/told to perform work before clocking in or after clocking out
                                                     8     of Venetian/Palazzo’s timekeeping system, who trained/told you?
                                                     9            Before Clocking In ______________________________________________________.
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10
                                                                  After Clocking Out ______________________________________________________.
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                                  11. Were you ever trained/told not to perform work before clocking in or after
              THIERMAN BUCK LLP




                                                    12     clocking out of Venetian/Palazzo’s timekeeping system? Yes ___ No ___
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13
                                                                  12.    Did you ever receive discipline for performing work before clocking in or after
                                                    14     clocking out of Venetian/Palazzo’s timekeeping system?
                                                                  Yes ___ No ___
                                                    15
                                                    16             13. Were you paid for time spent performing work before clocking in or after clocking
                                                           out of Venetian/Palazzo’s timekeeping system once it came to Venetian management’s
                                                    17     attention?
                                                                   Yes ___ No ___
                                                    18
                                                    19            14.    From October 27, 2013 to present, identify each calendar week in which you
                                                           claim you worked off the clock while employed by Venetian/Palazzo as a Housekeeper, and for
                                                    20     each calendar week you claim you worked off the clock, state the total number of hours you
                                                           claim you worked without pay: _________________________________________________.
                                                    21
                                                    22           15.    Did Venetian/Palazzo provide you with a paid one-hour meal break every shift
                                                           you worked as a Housekeeper for Venetian/Palazzo?
                                                    23           ___ Yes ___No
                                                    24
                                                                  16. Did you take your meal break every shift you worked as a Housekeeper for
                                                    25     Venetian/Palazzo?
                                                                  ___ Yes ___No
                                                    26
                                                    27     If you answered “no,” to question 16,

                                                    28     a. On average, how many times per week did you take a meal break? ___________________

                                                                                                        - 10 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 11 of 30




                                                     1
                                                           b. Explain why you did not take a meal break every shift you worked as a Housekeeper for
                                                     2     Venetian/Palazzo: ___________________________________________________________

                                                     3            17. If you were trained/told to not take a meal break, who trained/told you? _________.
                                                     4
                                                                  18. State the dollar amount of damages you claim and provide a computation and
                                                     5     explanation of damages you seek, in this action.                                      .

                                                     6            19. While employed by Venetian/Palazzo, did you submit a complaint about working
                                                     7     time without pay, either internally to Venetian/Palazzo, or externally to an agency or court?
                                                                  Yes ___ No ___
                                                     8
                                                           If you answered “Yes,” list the date of each complaint, identify who the complaint was submitted
                                                     9     to, and please attach all documentation you have about the complaint you made about working
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     unpaid time.________________________________________________________________ .

                                                    11            20.   Have you discussed this case with anyone other than your attorneys?
          (775) 284-1500 Fax (775) 703-5027




                                                                  ___ Yes ___ No
              THIERMAN BUCK LLP




                                                    12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     If you answered “Yes,” identify anyone with whom you have discussed this case other than your
                                                           attorneys, including their name, contact information, and whether they work, or have worked, for
                                                    14     Venetian/Palazzo. ______________________________________________________.
                                                    15            21. While employed with Venetian/Palazzo, did you work for, provide services to, or
                                                    16     volunteer for any other business, company, sole proprietor, or entity?

                                                    17            Yes ___ No ___
                                                    18     If you answered “Yes,” please state the name, address, and telephone number of the employer,
                                                    19     the dates you worked, provided services, or volunteered, and the position or job title you held, if
                                                           any.                                                                                        .
                                                    20
                                                                  22. From October 27, 2009 to the present, have you applied for employment outside of
                                                    21
                                                           Venetian/Palazzo?
                                                    22            Yes ___ No ___

                                                    23     If you answered “Yes,” produce any and all documentation regarding job searches, including
                                                           resumes that you submitted in paper form, electronically or posted on any social media site
                                                    24
                                                           (LinkedIn, Career Builder, Glassdoor, Facebook, Google+, Classmates.com, Twitter, InstaGram,
                                                    25     SnapChat, etc.). This request includes copies of your emails, email forwards, and replies to
                                                           emails, written and/or responded to, in conjunction with providing your resume in either paper,
                                                    26     or electronic, form.
                                                    27
                                                    28

                                                                                                         - 11 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 12 of 30



                                                                 23.    Have you used e-mail, other web-based communication services (i.e., instant
                                                     1
                                                           messages, chat rooms, web logs (“blogs”), social networks, etc.) or text messaging to
                                                     2     communicate about your work experiences?
                                                                 Yes ___ No ___
                                                     3
                                                           If you answered “Yes,” state the name of each e-mail service provider (i.e., Google, Yahoo,
                                                     4
                                                           Hotmail, MSN, AOL, etc.) you have used to send or receive such information, the name of each
                                                     5     web-based communication service provider (i.e., public blogs, news blogs, LinkedIn, Career
                                                           Builder, Glassdoor, Facebook, Google+, Classmates.com, Twitter, Instagram, Snap Chat, etc.)
                                                     6     for all web-based communication services you have used for such communications, and the name
                                                           of each text messaging service provider (e.g., AT&T, Verizon Wireless, T-Mobile, etc.) for all
                                                     7
                                                           such text messages you have sent or received. For each provider identified above, state the
                                                     8     following:
                                                     9     a. The e-mail address, the full URL (Uniform Resource Locator, a/k/a the “web address”) or
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     Facebook profile, or the texting number (a/k/a the cell phone number) used to have the
                                                           communication:                                                                      .
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                           b. Your unique user ID: _____________________.
              THIERMAN BUCK LLP




                                                    12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     c. The e-mail associated with each social networking site: ___________________________ .

                                                    14                                       DOCUMENT REQUEST
                                                    15            Provide copies of the following that are in your possession, custody, or control:
                                                    16
                                                           a. All documents showing the hours you worked for, and the compensation paid to you by,
                                                    17     Venetian/Palazzo as a Housekeeper including, but not limited to, pay stubs from October 27,
                                                           2013 to the present.
                                                    18
                                                    19     b. All documents showing records of any time worked for Venetian/Palazzo as a Housekeeper
                                                           between October 27, 2013 and the present including, but not limited to, calendars, diaries, or
                                                    20     journals.
                                                    21
                                                           c. All documents regarding your claim that you worked unpaid time while employed by
                                                    22     Venetian/Palazzo as a Housekeeper between October 27, 2013 and the present.

                                                    23     d. All documents regarding your computation of damages.
                                                    24
                                                          IV.     LEGAL ARGUMENT
                                                    25
                                                                  FRCP Rule 26(c) provides that a party may move for a protective order where the motion
                                                    26
                                                           includes a certification that the movant has in good faith conferred with the other affected party
                                                    27
                                                           in an effort to resolve the dispute without court action. FRCP 26(c)(1). Here, in a good faith
                                                    28

                                                                                                         - 12 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 13 of 30




                                                     1     effort to resolve the dispute without court intervention, the Parties have participated in three
                                                     2     telephonic meet and confers and have exchanged multiple written correspondence providing case
                                                     3     law supporting their respective positions. See Jones Dec. ¶¶ 10-13, 17. Despite the Parties’
                                                     4     efforts, Plaintiffs now seek intervention from the Court.
                                                     5            Once the movant has certified that they have made a good faith effort to resolve the
                                                     6     dispute with the other party, the court “may, for good cause, issue an order to protect a party []
                                                     7     from … undue burden or expense” by issuing an order on one of more of the following relevant
                                                     8     subsections of FRCP 26(c)(1): (B) specifying terms, (C) prescribing a discovery method other
                                                     9     than the one selected by the party seeking discovery, and/or (D) forbidding inquiry into certain
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     matters, or limiting the scope of disclosure or discovery to certain matters. FRCP 26(c)(1). For
                                                    11     good cause to exist, the party seeking protection bears the burden of showing specific prejudice
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     or harm will result if no protective order is granted. Beckman Indus., Inc. v. International Ins.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     Co., 966 F.2d 470, 476 (9th Cir. 1992) (holding that “broad allegations of harm, unsubstantiated
                                                    14     by specific examples or articulated reasoning, do not satisfy the Rule 26(c) test”). The Supreme
                                                    15     Court of the United States has interpreted this language as conferring “broad discretion on the
                                                    16     trial court to decide when a protective order is appropriate and what degree of protection is
                                                    17     required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36, 104 S.Ct. 2199, 81 L.Ed.2d 17 (1984).
                                                    18            Moreover, FRCP 26(b)(2)(C) gives the court broad discretion to limit the frequency or
                                                    19     extent of use of the discovery methods otherwise permitted by the FRCP. Rule 26(b)(2)(C) gives
                                                    20     the court discretion to conduct a proportionality analysis and limit discovery that is unreasonably
                                                    21     cumulative or duplicative, obtainable from some other source that is more convenient, less
                                                    22     burdensome or less expensive, and to limit discovery if “the burden or expense of proposed
                                                    23     discovery outweighs its likely benefit, taking into account the needs of the case, the amount in
                                                    24     controversy, the parties’ resources, the importance of the issues at stake in the litigation, and the
                                                    25     importance of the proposed discovery in resolving the issues.” Cranney, 2008 WL 2457912 *3.
                                                    26     Indeed, Magistrate Judge Leen recently reviewed the amendments to FRCP 26 and noted,
                                                    27     “[d]iscovery overuse and abuse is depriving ordinary citizens, even those with considerable
                                                    28

                                                                                                          - 13 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 14 of 30




                                                     1     means, of having their cases heard in federal court.” Roberts v. Clark Cty. Sch. Dist., 312 F.R.D.
                                                     2     594, 604 (D. Nev. 2016).
                                                     3              Applying these principles, the court should limit the written discovery to questions that
                                                     4     go to the heart of the case, contain information that is not in Defendants’ possession, and only
                                                     5     require a statistically relevant sampling of opt-in to respond.
                                                     6
                                                                    A.     Requiring All Opt-In Plaintiffs To Respond To Written Discovery Is
                                                     7                     Contrary To The Law And Undercuts The Representative Nature Of The
                                                                           Collective Action Mechanism
                                                     8
                                                                    “Minimum wage-and-hour laws support the dual objectives of protecting poorer workers
                                                     9
                                                           from unfair treatment by employers and protecting law-abiding employers from unfair
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10
                                                           competition caused by unscrupulous employers who can undercut fair labor costs and thereby
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                           reduce their prices in order to garner larger market shares.” See 123 Am. Jur. Trials 1 (Originally
              THIERMAN BUCK LLP




                                                    12
                                                           published in 2012). Indeed, the Congressional findings and declaration of policy of the FLSA at
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13
                                                           29 U.S.C. § 202(a) cite the purpose of protecting workers and as a means of preventing unfair
                                                    14
                                                           competition by employers. See 29 U.S.C. § 202(a); see also, Williamson v. General Dynamics
                                                    15
                                                           Corp., 208 F.3d 1144, 154 (9th Cir. 2000) citing Barrantine v. Arkansas-Best Freight Sys., Inc.,
                                                    16
                                                           450 U.S. 728, 739, 101 S.Ct. 1437, 67 L.Ed.2d 641 (1981) (The central purpose of the FLSA is
                                                    17
                                                           to protect employees by setting “minimum wage and maximum hour provisions designed to
                                                    18
                                                           protect employees.”). And, the use of the collective action mechanism “serve[s] to lower the cost
                                                    19
                                                           of litigation for individual claimants and promote efficiency in resolution of claims and the use
                                                    20
                                                           of judicial resources.”) See Bollinger v. Residential Capital, LLC, 761 F. Supp. 2d 1114, 1119
                                                    21
                                                           (W.D. Wash. 2011). Ordering discovery of all opt-in plaintiffs will only frustrate the FLSA’s
                                                    22
                                                           purpose to lower the cost of litigation.
                                                    23
                                                                    In Adkins v. Mid-Am. Growers, Inc., upon a FRCP 72(b) motion the court held that the
                                                    24
                                                           magistrate judge’s report and recommendation allowing for individual discovery was erroneous,
                                                    25
                                                           noting that individualized discovery in FLSA cases pose a “tremendous burden” on opt-in
                                                    26
                                                           plaintiffs and counsel. See Adkins v. Mid-Am. Growers, Inc., 141 F.R.D. 466, 468 (N.D. Ill.
                                                    27
                                                           1992).    The Adkins court noted, “Professor Newberg warns, ‘[t]he use of extensive and
                                                    28

                                                                                                          - 14 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 15 of 30




                                                     1     complicated interrogatories and depositions by the party opposing the class may debilitate the
                                                     2     putative class in such a way as to preclude certification by dissuading class members from
                                                     3     continuing to assert their claims.’” Id. citing, Herbert B. Newberg, Newberg on Class Actions §
                                                     4     16.05 (Supp. 1989). “Individualized discovery of opt-in class members serves only to obfuscate
                                                     5     the issues and drastically enhance the costs of litigation. Such a result cannot be countenanced.”
                                                     6     See Herbert B. Newberg, Newberg on Class Actions § 16.05 (Supp. 1989).
                                                     7            Limiting discovery to a representative sample of opt-ins rather than allowing
                                                     8     individualized discovery is also consistent with the evidentiary standards for proving liability and
                                                     9     damages in a FLSA case. Id., see also, Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1049
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     (2016) (representative or statistical sample, including estimations of average time is reliable
                                                    11     proof in proving elements of a relevant cause of action.) It is well-settled that not all opt-ins must
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     provide testimony, but that representative evidence will suffice to prove liability and damages on
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     a class-wide basis in FLSA overtime cases. See Campbell v. City of Los Angeles, 903 F. 3d 1090,
                                                    14     1116-17 (9th Cir. 2018) (types and amounts of damages distinctions do not preclude collective
                                                    15     treatment for the purpose of resolving the common issue that does exist, and that must be
                                                    16     answered in the first instance.) citing, Bouaphakeo v. Tyson Foods, Inc., 765 F.3d 791, 797 (8th
                                                    17     Cir. 2014), aff’d, ––– U.S. ––––, 136 S.Ct. 1036, 194 L.Ed.2d 124 (2016); see also Mclaughlin
                                                    18     v. Ho Fat Seto, 850 F.2d 586, 589 (9th Cir. 1988) citing Anderson v. Mt. Clemens Pottery Co.,
                                                    19     328 U.S. 680, 687, 66 S. Ct. 1187, 1192 (1964).
                                                    20            Class-wide and individualized discovery, as requested by Defendants, would be
                                                    21     inefficient and would undercut the representative nature of the collective action mechanism. See
                                                    22     Cranney v. Carriage Servs., Inc., 2008 WL 2457912 (D. Nev. June 16, 2008) (“Permitting the
                                                    23     full scope of discovery authorized by the Federal Rules of Civil Procedure would undermine the
                                                    24     purpose of conditionally certifying a collective action and would be unreasonably burdensome
                                                    25     and wasteful of the parties and court’s resources.” [limiting individualized discovery to 10
                                                    26     percent of opt-in plaintiffs]); see also Coleman v. Circus Circus Casinos, Inc., 2006 WL
                                                    27     8441914, at *8 (D. Nev. Jan. 26, 2006) (limiting discovery to a representative sample because of
                                                    28

                                                                                                           - 15 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 16 of 30




                                                     1     the burdensome nature of the questions, time and expense to respond). The majority of federal
                                                     2     district courts also limit individualized discovery in collective actions.5
                                                     3            5
                                                                     See e.g., Ninth Circuit: Wellens v. Daiichi Sankyo Inc., 2014 WL 7385990, at *3 (N.D.
                                                     4     Cal. Dec. 29, 2014) (collecting cases) (“requiring full discovery from all opt-ins undermines the
                                                           purpose and utility of collective actions; limiting discovery of 37 opt-in plaintiff out of 213
                                                     5     [17.37%] to 3 interrogatories, full discovery from named plaintiffs, and 25 depositions [11.7%]);
                                                     6     Wren v. RGIS Inventory Specialists, Minute Order re discovery Disputes, (N.D. Cal. Mar. 31,
                                                           2008) (allowing discovery on 390 out of 5,684 opt-in class members or 6.86% in a case involving
                                                     7     270,000 potential opt-ins); Prentice v. Fund for Pub. Interest Research, Inc. 2007 WL 2729187,
                                                           at *5 (N.D. Cal. Sept. 18, 2007) (“Individualized discovery is rarely appropriate in FLSA
                                                     8     collective actions.”); Second Circuit: Scott v. Chipotle Mexican Grill, Inc., 2014 WL 2600034
                                                     9     (S.D. N.Y., June 6, 2014) (limiting discovery to only 15 opt-ins out of 582 total opt-ins [2.5%]);
                                                           Barrus v. Dick’s Sporting Goods, Inc., 465 F. Supp. 2d 224, 231-32 (W.D.N.Y. 2006) (limiting
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     discovery to representative sample); Third Circuit: Craig v. Rite Aid Corp., 2012 WL 279647,
                                                           at * 6 (M.D. Pa., Jan. 31, 2012) (noting that discovery was conducted on a representative sample
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                           of opt-ins); Kuznyetsov v. West Penn Allegheny Health Sys., 2011 WL 6372852, at * 1 (W. D.
                                                           Pa., Dec. 20, 2011) (noting that discovery was conducted on a sample of 75 out of a total of 824
              THIERMAN BUCK LLP




                                                    12
                 7287 Lakeside Drive




                                                           plaintiffs [9.10%]; Camesi v. Univ. of Pittsburgh Med. Ctr., 2010 WL 2104639, at *11 (W. D.
                   Reno, NV 89511




                                                    13     Pa. May 24, 2010 (instructing the parties to take discovery on a representative sample of opt-in
                                                           plaintiffs); McGrath v. City of Phila., 1994 WL 45162 at *2-3 (E.D. Pa. Feb 10, 1994) (finding
                                                    14
                                                           discovery directed at all FLSA opt-in plaintiffs to be unduly burdensome); Lusardi v. Xerox
                                                    15     Corp., 118 F.R.D. 351, 354, (D.N.J. 1987) (parties used 51-person sample of class of more than
                                                           1,300 plaintiffs [3.92%]; Fifth Circuit: Nelson v. American Standard, Inc., 2009 WL 4730166
                                                    16     at *3 (E.D. Tex. Dec. 4, 2009) (limiting written discovery to sample of 91 opt-in plaintiffs and
                                                           named plaintiffs out of 1,328 class members [6.85%]; Sixth Circuit: Gentrup v. Renovo Servs.,
                                                    17
                                                           LLC, 2010 WL 6766418, at *7 (S.D., Ohio, Aug. 17, 2010) (“Individualized discovery
                                                    18     undermines the purpose and utility of collection actions and therefore limiting discovery to a
                                                           statistically significant representative sampling will both reduce the burden imposed on Plaintiffs
                                                    19     and afford Defendants a reasonable opportunity to explore, discover, and establish an evidentiary
                                                    20     basis for its defenses” rejecting defendant’s request for full discovery from all 106 opt-ins and
                                                           granting representative discovery consisting of written discovery from 31 plaintiffs and
                                                    21     depositions from 16); Smith v. Lowes Home Ctrs., 236 F.R.D. 354, 356 (S.D. Ohio 2006)
                                                           (denying defendant’s request for individualized discovery and deposition request of 150 of 1,500
                                                    22     opt-ins and instead ordering a statistically significant representative sampling); Belcher v.
                                                    23     Sohney’s, Inc., 30 F. Supp. 2d 1010, 1024 (M.D. Tenn. 1998) (limiting discovery to a
                                                           representative sample of opt-in plaintiffs is permissible); Seventh Circuit: Adkins v. Mid-
                                                    24     America Growers, 141 F.R.D. 466, 466, 468-69 (N.D. Ill. 1992) (individualized discovery of all
                                                           opt-in plaintiffs is inappropriate in an FLSA collective action, but representative testimony is
                                                    25     permissible); Eighth Circuit: Morales v. Farmland Foods, Inc., 2010 WL 3447513, *2-3, (D.
                                                    26     Neb. Aug. 27, 2010) (limiting discovery to random sampling of 15% sample of 296 opt-ins [44]
                                                           because, although relevant, discovery of all class members was undue burden that outweighed
                                                    27     benefit, prohibiting class members who did not respond to discovery from testifying at trial);
                                                           Dernovish v. AT&T Operations, Inc., 720 F. Supp. 2d 1085, 1087-88 (W.D. Mo. 2010) (although
                                                    28

                                                                                                           - 16 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 17 of 30



                                                                  B.      This Court Should Limit The Individualized Discovery That Defendants
                                                     1
                                                                          May Obtain From The Opt-In Plaintiffs In This Case
                                                     2
                                                                          1.      Discovery should be limited to a statistically significant representation of
                                                     3                            opt-in plaintiffs.
                                                     4            Plaintiffs’ proposed scope of discovery in this case is based the District Court’s holding
                                                     5     in Cranney v. Carriage Services, Inc. In Cranney, employee plaintiffs brought a FLSA,
                                                     6     Employees’ Retirement Income Security Act (“ERISA”), and state law claims class action
                                                     7     against the employer defendants. Id. at *1. In Cranney, plaintiffs sought a protective order
                                                     8     limiting the scope of discovery to the effect that the opt-in plaintiffs would need not individually
                                                     9     respond to defendant’s discovery request on the ground that such individualized discovery would
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     be unduly burdensome, expensive, and would contravene the remedial purpose and
                                                    11     representative nature of claims brought under the FLSA. Id. As an alternative, the Cranney
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     plaintiffs proposed a statistically significant representative number of opt-ins who could respond
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     to discovery. The Cranney defendants opposed plaintiffs’ request on the grounds that each
                                                    14     individual opt-in was advised that they may be asked to participate in discovery6, and that
                                                    15     defendant needed the information to support their decertification motion.
                                                    16            Magistrate Judge Leen ruled that defendants could conduct full discovery as to the named
                                                    17     plaintiffs, but limited the individualized discovery that defendants could obtain from the opt-in
                                                    18
                                                    19
                                                    20
                                                           relevant, discovery of all class members was undue burden that outweighed benefit); Tenth
                                                    21     Circuit: Nelson v. Am. Standard, Inc., 2009 WL 4730166, at *3 (E.D. Tex. Dec. 4, 2009)
                                                           (rejecting defendant’s request for written discovery from all 1,328 plaintiffs and ordering
                                                    22
                                                           discovery from a “statistically acceptable representative sample” of only 91 plaintiffs [8.85%]);
                                                    23     Greer v. Challenge Fin., Inv’rs Corp., 2007 WL 1341774 (D. Kan. May 4, 2007) (refusing to
                                                           allow defendant to take depositions from all 272 opt-in plaintiffs, and requiring parties to meet
                                                    24     and confer prior to filing any motions for leave to take depositions of any opt-in plaintiffs);
                                                           Eleventh Circuit: Bradford v. Bed Bath & Beyond, 184 F. Supp. 2d 1342 (N.D. Ga 2002)
                                                    25
                                                           (allowing parties to conduct discovery from 25 opt-in plaintiffs, named plaintiffs, and six other
                                                    26     opt-in plaintiffs chosen by defendant out of 300 opt-ins [8.33%]).
                                                                  6
                                                    27              The Notice provided to potential opt-in plaintiffs in this case did not include any
                                                           language alerting potential opt-ins that they may have to participate in the discovery process. See
                                                    28     ECF No. 112, Exhibit A.

                                                                                                          - 17 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 18 of 30




                                                     1     plaintiffs to ten per cent (10%) of such opt-in plaintiffs.7 Id. at *3. Magistrate Judge Leen based
                                                     2     her decision on the broad discretion and authority granted under FRCP 26(b)(2)(c), which gives
                                                     3     courts the ability to “conduct a proportionality analysis and limit discovery that is unreasonably
                                                     4     cumulative or duplicative … less burdensome or less expensive, and to limit discovery if the
                                                     5     burden or expense of proposed discovery outweighs its likely benefit ….” Id. (internal quotations
                                                     6     omitted.) Magistrate Judge Leen also instructed the parties “to meet and confer … to identify []
                                                     7     mutually acceptable … opt-in plaintiffs from whom defendants may obtain discovery.” Id.
                                                     8     Furthermore, in Coleman v. Circus Circus Casinos, Inc., the Honorable Magistrate Foley held
                                                     9     that all opt-in plaintiffs were not required to answer or respond to the defendant employers’
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     discovery requests noting, “[e]vidence concerning each individual plaintiff's job duties and
                                                    11     responsibilities on a week-by-week and product-by-product basis is not essential. Because the
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     court has already determined the plaintiffs are ‘similarly situated,’ individual depositions and
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     interrogatories are not appropriate. See Coleman v. Circus Circus Casinos, Inc., No. 2:04-CV-
                                                    14     0747-PMP-GWF, 2006 WL 8441914, at *5 (D. Nev. Jan. 26, 2006) (internal citation omitted).
                                                    15     Magistrate Judge Foley also recognized that “many, if not most of the individual discovery
                                                    16     requests are not likely to be readily understandable to lay persons and will likely require
                                                    17     substantial assistance from an attorney or paralegal in order for plaintiffs to accurately answer or
                                                    18     respond to the individual discovery requests.” Id. at *8.
                                                    19            Here, Defendants’ questionnaire will require attorney and paralegal time to explain the
                                                    20     questionnaire, translate the questionnaire for non-native English speaking opt-ins8 and translate
                                                    21     opt-in plaintiffs’ answers back into English to respond, review, and acquire verifications of the
                                                    22
                                                                  7
                                                    23               The potential class in Cranney consisted of 2,700 potential class members and 300 opt-
                                                           ins. Judge Leen limited the discovery to 10% of the total number of opt-ins, plus the named
                                                    24     plaintiffs. Id. at *3.
                                                    25            8
                                                                     At least eleven (11) of the consent to join forms were submitted from the Spanish
                                                           translation of the Notice. See ECF Nos. 117-1 through 123-1, consents nos. 26, 31, 73, 79, 81,
                                                    26
                                                           102, 106, 108, 111, 113, 114. These will have to be translated twice (English to Spanish
                                                    27     questionnaire, Spanish to English answers). And it is unknown if additional signatories have
                                                           sufficient English skills necessitating particularized Class Counsel assistance. See Jones Dec. at
                                                    28     ¶¶ 8-9.

                                                                                                          - 18 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 19 of 30




                                                     1     formatted responses. Defendants’ questionnaire consists of 23 questions, and 23 subparts, plus
                                                     2     four separate requests for production. In the aggregate, that equates to 50 discovery requests per
                                                     3     125 person or 6,250 requests. See Jones Dec. at ¶ 6. At least eleven (11) of the consent to join
                                                     4     forms were submitted from the Spanish translation of the Notice. See ECF Nos. 117-1 through
                                                     5     123-1, consents nos. 26, 31, 73, 79, 81, 102, 106, 108, 111, 113, 114. These will have to be
                                                     6     translated twice (English to Spanish questionnaire, Spanish to English answers). See Jones Dec.
                                                     7     at ¶ 7. Additionally, the completed, formatted questionnaire will require staff time to collect
                                                     8     verifications from each opt-in. Id. And it is unknown if additional signatories have sufficient
                                                     9     English skills that will necessitate Class Counsel’s assistance. Id. Non-native speakers will
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     require a fluent paralegal to translate the document at approximately 10 hours (1 hour per page
                                                    11     X 10 pages = 10 hours). Id. A modest estimate of time for opt-in members to answer the
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     questionnaire is approximately 3.5 hours (3 minutes per part X 46 = 138 minutes divided by 60
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     minutes = 2.3 hours, plus an additional hour to search for documents = just under 3.5 hours). Id.
                                                    14     Additional attorney and paralegal time to review and format responses and assist opt-ins,
                                                    15     requiring more staff time to collect verifications of the completed formatted responses from each
                                                    16     opt-in at 1 hour per respondent. Id. Thus, non-native English speaking opt-ins will require 60.5
                                                    17     hours (3.5 hours plus 1 hour translation plus 1 hour review/verification = 5.5 X 11 = 60.5 hours)
                                                    18     to respond to the Questionnaire. Id.
                                                    19            A modest estimate of time for native English speaker opt-in members to answer the
                                                    20     questionnaire is approximately 3.5 hours (3 minutes per part X 46 = 138 minutes divided by 60
                                                    21     minutes = 2.3 hours, plus an additional hour to search for documents = just under 3.5 hours). Id.
                                                    22     at ¶ 8. Additionally, attorney and paralegal time to review and format responses and assist opt-
                                                    23     ins, requiring more staff time to collect verifications of the completed formatted responses from
                                                    24     each opt-in at 1 hour per respondent. Id. Thus, each English speaking opt-in will require 513
                                                    25     hours (3.5 hours plus 1 hour review/verification = 4.5 X 114 = 513 hours) to respond to the
                                                    26     Questionnaire. Id. In addition, the 2 named plaintiffs will require 9 hours to respond as described
                                                    27     above. Id. at ¶ 9. Accordingly, Defendants Questionnaire will take 582.50 hours or 73 eight
                                                    28     hour days to respond (582.50 divided by 8 = 72.8125). Id. at ¶ 9. This burdensome circumstance

                                                                                                          - 19 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 20 of 30




                                                     1     is a factor Magistrate Judge Foley considered noting, “[t]he formal requirements for responding
                                                     2     to this type of discovery, i.e., re-typing the interrogatory or request followed by the typed answer
                                                     3     or response, will be time consuming in attorney/secretarial time, thereby further increasing the
                                                     4     time and expense of responding thereto.” Coleman, 2006 WL 8441914 at *8.
                                                     5
                                                                          2.      Defendants’ Questionnaire is overbroad, burdensome, and questions that
                                                     6                            do not go to the heart of the case and/or seek documents in Defendants’
                                                                                  possession should be eliminated.
                                                     7
                                                                  In this case, as in other cases where courts have limited the scope of discovery in FLSA
                                                     8
                                                           actions, allowing individualized discovery “would only serve to obfuscate the issues and
                                                     9
                                                           drastically enhance the costs of litigation.” McGrath v. City of Philadelphia, 1994 WL 45162
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10
                                                           *3, 127 Lab. Cas. P 33,060 (E.D. Pa. Feb. 2, 1994). “Requiring full discovery from all opt-ins
                                                    11
          (775) 284-1500 Fax (775) 703-5027




                                                           undermines the purpose and utility of collective actions. Defendant does not need discovery
              THIERMAN BUCK LLP




                                                    12
                                                           from every opt-in Plaintiff in order to mount a challenge to class treatment.” Wellens v. Daiichi
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13
                                                           Sankyo Inc, No. C-13-00581-WHO (DMR), 2014 WL 7385990, at *3 (N.D. Cal. Dec. 29, 2014).
                                                    14
                                                           This is especially true here for two reasons: first, because about half of the interrogatories do not
                                                    15
                                                           go to the heart of the unpaid work time issue, and second because the interrogatories and requests
                                                    16
                                                           for production—such as information relating to Plaintiffs’ records of employment, including time
                                                    17
                                                           and pay information, is already in the possession of Defendants. By law, time and pay records
                                                    18
                                                           must be kept by the defendant employer not the employee. See 29 C.F.R. 516.2; U.S.C. § 211(c).
                                                    19
                                                                  In Wellens, the court looked to the number of opt-in plaintiffs (248) and the type of
                                                    20
                                                           discovery sought, noting that three of the only four interrogatories “go to the heart of the case”
                                                    21
                                                           and were “therefore relevant, and not as burdensome” when taking into consideration the fact
                                                    22
                                                           that the defendant employer “already had documentary evidence such as time sheets.” Wellens,
                                                    23
                                                           2014 WL 7385990, *3-4. The Wellens court ultimately denied defendant’s request for discovery
                                                    24
                                                           responses from all of the opt-ins, and instead ordered responses from 37 opt-in plaintiffs on three
                                                    25
                                                           interrogatories. Id.
                                                    26
                                                                  Here, the limitation of discovery to a few pointed interrogatories that go to the heart of
                                                    27
                                                           the case combined with the balanced approach employed by Magistrate Judge Leen in Cranney
                                                    28

                                                                                                          - 20 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 21 of 30




                                                     1     limiting discovery to a statistically significant representative sample would serve the Parties and
                                                     2     the Court well in this case, by preventing the muddying of the issue of unpaid wages and
                                                     3     drastically reducing the costs of litigation for both Parties. Defendants seek written discovery
                                                     4     responses form 125 opt-ins in the form of answering a 10-page, 23-questionnaire (plus 23
                                                     5     additional subparts), as well as three additional separate requests for production of documents—
                                                     6     in the form of pay records and time records that Defendants, not employees are required to keep.
                                                     7     Furthermore, Defendants discovery requests are not all simple “yes” or “no” requests but require
                                                     8     detailed information and recollection of specific dates, times, and or requests information that is
                                                     9     not relevant to whether or not Defendants properly paid its housekeeping employees for work
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     done on behalf and at the direction of Defendants.
                                                    11            Plaintiffs’ complaint alleges Defendants failed to compensate the named plaintiffs and all
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     members of the prospective class for work done off the clock due to missed lunch and meal
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     breaks, and/or pre- and post-shift work. See FAC, ECF No. 98, generally. Each of the opt-in
                                                    14     Plaintiffs are non-exempt hourly paid housekeepers, who allege that it was Defendants’ practice
                                                    15     and policy to require off the clock work through missed rest breaks, interrupted lunch periods
                                                    16     and pre-shift work activities without compensation each and every single shift worked. Id. at ¶
                                                    17     17.9 Housekeepers were required to fill their carts with cleaning supplies and linens prior to
                                                    18     clocking in for their regularly scheduled shift. Id. Employees could not complete their job duties
                                                    19     without filling their carts and were not allowed to start their shifts unless and until their carts
                                                    20     were filled with supplies needed to complete their job duties. Id. at ¶ 18. These tasks were
                                                    21     completed off the clock and without compensation. Id. All class member housekeeping
                                                    22     employees followed the same policy and procedure mandated by Defendants. Post-shift, if a
                                                    23     housekeeper was unable to finish their allotted rooms during their shift they were instructed to
                                                    24     clock out and then finish cleaning their assigned rooms off the clock and without compensation.
                                                    25
                                                                  9
                                                                     Plaintiffs provided declaration testimony from named Plaintiffs Yousif and Walker
                                                    26
                                                           (ECF Nos. 36-3, 36-4) and five additional housekeepers (ECF Nos. 36-5 – 36-9) supporting
                                                    27     Plaintiffs’ Motion for Conditional Certification, plus an additional four declarations (ECF Nos.
                                                           50-1 – 50-4) supporting Plaintiffs’ Reply in support, corroborating the class claims highlighted
                                                    28     throughout this section.

                                                                                                          - 21 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 22 of 30




                                                     1     Id. at ¶ 23. Extracting this unpaid work from Plaintiffs and all other housekeepers was achieved
                                                     2     by having employees perform work without being logged in to the timekeeping system, pre-shift,
                                                     3     post-shift, and during lunch periods. Id. at ¶¶ 16, 24. Plaintiffs and the opt-in plaintiff employees
                                                     4     are not required to keep records of their time, instead it is the employer’s duty to do so. See 29
                                                     5     C.F.R. 516.2; U.S.C. § 211(c). Plaintiffs cannot reasonably be expected to remember the specific
                                                     6     information requested by Defendants such as exact dates, or be able to make a legal conclusion
                                                     7     of the damages allegedly owed. Dernovish v. AT&T Operations, Inc., 720 F. Supp. 2d 1085,
                                                     8     1087-88 (W.D. Mo. 2010) (This determination is based on a formula, not subjective testimony
                                                     9     … There is also no great need to rely on the employees’ memory to ascertain damages—the
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     superior, more reliable evidence resides in Defendant’s records.) Individualized written discovery
                                                    11     exploring the same, as requested by Defendants, would be both fruitless and inefficient, especially
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     because Defendants should already have this information in its own records. See Cranney, supra,
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     at *3 (individualized discovery requests that are unreasonably cumulative and duplicative, where
                                                    14     the burden and expense of these requests outweighed any likely benefit should be rejected.).
                                                    15             The bulk of the interrogatory requests in Defendants’ Questionnaire and all of the
                                                    16     Requests for Production should be eliminated for the reasons set forth as follows:
                                                    17            Question 1 requests information including name, address, date of birth, social security
                                                    18             number, address, phone, and email address that must be in the possession, custody and
                                                    19             control of Defendants. See e.g. 29 C.F.R. 516.2; U.S.C. § 211(c); Cranney, supra
                                                    20             (cumulative and duplicative).
                                                    21            Question 2 requests employment information in the form of position, dates, supervisor,
                                                    22             and employee i.d. specific to the Venetian/Palazzo.           This   information must be
                                                    23             Defendants’ possession, custody, and control as part of the human resources and payroll
                                                    24             departments and it is Defendants’ duty to keep this information not the employee. See
                                                    25             e.g., 29 C.F.R. 516.2; U.S.C. § 211(c); Cranney, supra (cumulative and duplicative);
                                                    26             Coleman, supra (individual plaintiff's job duties and responsibilities on a week-by-week
                                                    27             and product-by-product basis is not essential); Wellens, 2014 WL 7385990, *3-4 (limiting
                                                    28             interrogatories that “go to the heart of the case” and were “therefore relevant, and not as

                                                                                                          - 22 -
                                                                  PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                 RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 23 of 30




                                                     1            burdensome” when taking into consideration the fact that the defendant employer
                                                     2            “already had documentary evidence such as time sheets.”).
                                                     3           Question 4 requests conviction history unlimited in scope other than to exclude minor
                                                     4            traffic offenses. Defendants require employees to submit to a background check prior to
                                                     5            employment and thus this information should, for the most part already be in the
                                                     6            possession of Defendants. See ECF No. 107 granting final approval of Plaintiffs FCRA
                                                     7            claims. Inclusion of any conviction history is not relevant to whether Defendants
                                                     8            properly paid its employees. See e.g., Cranney, supra (cumulative and duplicative);
                                                     9            Wellens, 2014 WL 7385990, *3-4 (does not go to the heart of the case). Indeed, this
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10            question will only “serve to obfuscate the issues and drastically enhance the costs of
                                                    11            litigation.” McGrath, 1994 WL 45162 at *3. It is also likely to chill class participation
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12            as a form of “dissuading class members from continuing to assert their claims” as noted
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13            by the Adkins court in citing Professor Newberg. Adkins, supra, citing, Herbert B.
                                                    14            Newberg, Newberg on Class Actions § 16.05 (Supp. 1989).
                                                    15           Question 5 requests whether employees were required to record their time worked at the
                                                    16            Venetian/Palazzo. This is information in Defendants’ possession, custody, and control
                                                    17            as part of the payroll department and it is Defendants’ duty to keep this information. See
                                                    18            e.g., 29 C.F.R. 516.2; Cranney, supra (cumulative and duplicative); Coleman, supra
                                                    19            (individual plaintiff's job duties and responsibilities on a week-by-week and product-by-
                                                    20            product basis is not essential); Wellens, 2014 WL 7385990, *3-4 (Defendant does not
                                                    21            need discovery from every opt-in Plaintiff in order to mount a challenge to class
                                                    22            treatment); Dernovish, 720 F. Supp. 2d at 1087 (There is also no great need to rely on the
                                                    23            employees’ memory to ascertain damages—the superior, more reliable evidence resides
                                                    24            in Defendant’s records.)
                                                    25               o A subpart request how the time was recorded, information also in Defendants’
                                                    26                   control. Evidence concerning each individual plaintiff’s job duties and
                                                    27                   responsibilities on a week-by-week basis is not essential, because the court has
                                                    28                   already determined the plaintiffs are “similarly situated.” Indeed, all opt-in

                                                                                                        - 23 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 24 of 30




                                                     1                     plaintiffs worked as housekeepers at the Venetian and/or Palazzo and thus
                                                     2                     individual interrogatories are not appropriate because this information must be
                                                     3                     kept as part of Defendants human resources and payroll department requirements.
                                                     4                     See e.g., 29 C.F.R. 516.2; Cranney, supra; Coleman supra; Wellens, supra;
                                                     5                     Dernovish, supra.
                                                     6            Question 6 requests how many hours, on average, an employee worked each day and each
                                                     7             week. To the extent this interrogatory requests recorded hours each day, must be kept as
                                                     8             part of Defendants human resources and payroll department requirements. See e.g., 29
                                                     9             C.F.R. 516.2; Cranney, supra; Coleman, supra; Wellens, supra; Dernovish, supra. To
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10             the extent that that this interrogatory seeks information about how much time
                                                    11             housekeepers spent working without compensation, that would be appropriate.
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12             According, this interrogatories should be qualified.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13            Question 7 requests what area of the Venetian/Palazzo the employee worked. Individual
                                                    14             interrogatories are not appropriate because this information must be kept as part of
                                                    15             Defendants human resources and payroll department requirements. See e.g., 29 C.F.R.
                                                    16             516.2; Cranney, supra; Coleman, supra; Wellens, supra; Dernovish, supra.
                                                    17                  o As a subpart Defendants ask how “you [the employee] determined which area …
                                                    18                     you would work in. Also, information in Defendants possession, custody, and
                                                    19                     control because it is Defendants who determined housekeepers schedules and duty
                                                    20                     stations.10 See e.g., 29 C.F.R. 516.2; Cranney, supra; Coleman, supra; Wellens,
                                                    21                     supra; Dernovish, supra.
                                                    22            Questions 10 and 11 request who trained employees on clocking in and out policies.
                                                    23             Individual interrogatories are not appropriate because this information must be kept as
                                                    24             part of Defendants human resources and payroll department requirements. See e.g.,
                                                    25
                                                    26             10
                                                                    Indeed, during the deposition of PMK, Director of Housekeeping Bruce Moore, Mr.
                                                    27     Moore confirmed that housekeepers must check the schedules on the day of work to determine
                                                           where they were supposed to be working that day and that the management assigns where the
                                                    28     employee works. See Jones Dec. at ¶ 18, excerpts of Moore Deposition.

                                                                                                         - 24 -
                                                                  PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                 RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 25 of 30




                                                     1            footnote 10 (PMK testified management assigns employee workstations and schedules);
                                                     2            29 C.F.R. 516.2; Cranney, supra; Coleman, supra; Wellens, supra; Dernovish, supra.
                                                     3           Question 12 requests if employees were disciplined for clocking time.              Individual
                                                     4            interrogatories are not appropriate because this information must be kept as part of
                                                     5            Defendants human resources and payroll department requirements. See e.g., 29 C.F.R.
                                                     6            516.2; Cranney, supra; Coleman, supra; Wellens, supra; Dernovish, supra.
                                                     7           Question 21 asks if while employed at the Venetian/Palazzo did the employee work
                                                     8            anywhere else. This is not relevant to the issue of whether the Defendants properly paid
                                                     9            its employees; this request must be seen as an impermissible inquiry by Defendants for
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10            the purposes of singling out employees who must have two jobs to make ends meet and
                                                    11            is merely a fishing expedition that arguably will open the employee up to retaliatory
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12            conduct. See, e.g., McKennon v. Nashville Banner Pub. Co., 513 U.S. 352 (1995) (Fishing
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13            expeditions into prior or current employers’ records in employment cases are disfavored);
                                                    14            Wellens, supra (does not go to the heart of the case). This line of questioning is also likely
                                                    15            to chill class participation as a form of “dissuading class members from continuing to assert
                                                    16            their claims” as noted by the Adkins court in citing Professor Newberg. Adkins, supra,
                                                    17            citing, Herbert B. Newberg, Newberg on Class Actions § 16.05 (Supp. 1989).
                                                    18                o As a subpart the employee is asked to list name, contact information, dates, worked,
                                                    19                    positions, and whether paid. This is not relevant information and is protected by
                                                    20                    the employees privacy interests for the same reasons expressed directly above.
                                                    21           Question 22 asks if the employee has applied for employment outside the
                                                    22            Venetian/Palazzo. For the same reasons set forth for question 21, this information is not
                                                    23            relevant to the issue of whether the Defendants properly paid its employees; this request
                                                    24            must be seen as an impermissible inquiry by Defendants for the purposes of singling out
                                                    25            employees Defendants deem disloyal and may be used to subject the employees to
                                                    26            retaliatory tactics.
                                                    27                o As a subpart the questions request copies of all emails, documentation,
                                                    28                    correspondence regarding job searches including resumes, and social media

                                                                                                          - 25 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 26 of 30




                                                     1                    postings.    These requests are overbroad and similarly not relevant.        See
                                                     2                    Mackelprang v. Fidelity National Title Agency of Nevada, Inc., 2007 WL 119149,
                                                     3                    *7 (D. Nev. 2007) (mere speculation that the plaintiff may have communicated to
                                                     4                    her friends during the relevant time period, by e-mail, or, as in this case, by
                                                     5                    Facebook postings, does not justify, production of every thought she may have
                                                     6                    reduced to writing or, indeed, the depositions of everyone she may have talked
                                                     7                    to.) (internal quotations omitted).
                                                     8                   Question 23 requests any social media communications about “work experiences”
                                                     9     with subparts requesting user id information. These requests are similarly not relevant and must
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     be protected under the employee’s privacy interests. See Mackelprang, supra.; Wellens, supra
                                                    11     (does not go to the heart of the case).
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12            Furthermore, each of the four document requests asks for information that should be in
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     the possession, custody and control of Defendants because it is specific to (a) hours worked,
                                                    14     compensation, and pay stubs from the Venetian/Palazzo; (b) Venetian/Palazzo time records; (c)
                                                    15     all documents related to unpaid time at the Venetian/Palazzo; and (d) all documents regarding
                                                    16     computation of damages. This information must be part of Defendants’ human resources,
                                                    17     housekeeping, and payroll department record keeping requirements and therefore must already
                                                    18     be in Defendants’ possession, custody, and control. See e.g., 29 C.F.R. 516.2; U.S.C. § 211(c);
                                                    19     Cranney, supra (cumulative and duplicative); Coleman, supra (individual plaintiff's job duties
                                                    20     and responsibilities on a week-by-week and product-by-product basis is not essential); Wellens,
                                                    21     2014 WL 7385990, *3-4 (limiting interrogatories that “go to the heart of the case” and were
                                                    22     “therefore relevant, and not as burdensome” when taking into consideration the fact that the
                                                    23     defendant employer “already had documentary evidence such as time sheets.”).
                                                    24            Plaintiffs urge the court to weigh the burdensomeness of these requests against their
                                                    25     probative value and eliminate all questions that contain information in Defendants’ possession,
                                                    26     custody, and control.
                                                    27
                                                                  C.      Sanctions In The Form Of Full Opt-In Discovery Responses Are Not
                                                    28                    Warranted

                                                                                                          - 26 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 27 of 30




                                                     1            Defendants’ assertion that Plaintiffs should be required to provide responses for the 125
                                                     2     opt-in plaintiffs, plus the two named Plaintiffs as a sanction for an admitted clerical error is
                                                     3     unfounded. According to FRCP 6(b)(1) (B), “[w]hen an act may or must be done within a
                                                     4     specified time, the court may, for good cause, extend the time ... on motion made after the time
                                                     5     has expired if the party failed to act because of excusable neglect.” FRCP 6(b)(1)(B). In
                                                     6     evaluating whether neglect is excusable, a district court must consider the four factors established
                                                     7     by the Supreme Court in Pioneer Investment Services Co. v. Brunswick Associates Limited
                                                     8     Partnership: (1) the danger of prejudice to the non-moving party, (2) the length of delay and its
                                                     9     potential impact on judicial proceedings, (3) the reason for the delay, including whether it was
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     within the reasonable control of the movant, and (4) whether the moving party’s conduct was in
                                                    11     good faith .” See Pioneer Investment Services Co. v. Brunswick Associates Limited Partnership,
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993); see also Mendez v. Knowles, 556 F.3d
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     757, 765 (9th Cir. 2009) (quoting Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (citing
                                                    14     Pioneer, 507 U.S. at 395)).
                                                    15                    1.      There is no danger of prejudice to the non-moving party.
                                                    16            As explained throughout this motion, Defendants will not be prejudiced by the requested
                                                    17     protective order because individualized discovery undermines the purpose and utility of
                                                    18     collective actions and Defendants do not need discovery from every opt-in Plaintiff in order to
                                                    19     mount a challenge to collective treatment. Wellens, 2014 WL 7385990, *3. The discovery
                                                    20     requested by Defendants would drastically enhance the costs of litigation for both parties (see
                                                    21     Coleman v. Circus Casinos, Inc., 2006 WL 8441914, *8; McGrath v. City of Philadelphia, 1994
                                                    22     WL 45162, *3) and evidence concerning each individual plaintiff’s job duties and responsibilities
                                                    23     on a week-by-week basis is not essential. Adkins v. Mid-Am. Growers, Inc., 143 F.R.D. at 174.
                                                    24     Additionally, the time and pay records requested are already in the possession of Defendants.
                                                    25     Moreover, Plaintiffs are not seeking to prevent Defendants from all discovery; Plaintiffs simply
                                                    26     seek a Protective Order limiting the number of opt-ins responses to the district precedent of 10%
                                                    27     or a statistically representative sample as determined by the Court. Indeed, in addition to a
                                                    28     statistically representative sample of employee testimony, evidence of the time and pay records

                                                                                                          - 27 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 28 of 30




                                                     1     will bear out whether or not the defendant-employer’s pay practices are in compliance with
                                                     2     federal and state law.
                                                     3            Accordingly, a representative sampling will be sufficient for Defendants to draft their
                                                     4     decertification motion and thus no danger of prejudice is present.
                                                     5                    2.        Length of delay and its potential impact on judicial proceedings.
                                                     6            The procedural history set forth in section II illustrates both Parties’ willingness to extend
                                                     7     professional courtesy to each other in an effort to narrow Plaintiffs’ claims, streamline the
                                                     8     litigation, and extend discovery and briefing schedules so that each Party has access to all relevant
                                                     9     discoverable information. Indeed, Plaintiffs’ Complaint has been amended four times and
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     Defendants have been provided with three extensions of time to oppose Plaintiffs’ Motion for
                                                    11     FRCP 23 class certification. The Parties were granted two stays for the period between July 22,
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     2019 and February 7, 2020 to participate in mediation. No trial date has been set, and the Parties
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     have provided the Court with a proposed updated Joint Status Report setting forth briefing
                                                    14     schedule for refiling Plaintiffs’ Motion for FRCP 23 class certification, and thus no motions are
                                                    15     pending before the Court. There is no date set for dispositive motions, nor is there a deadline
                                                    16     looming for Defendants’ decertification motion, which, arguably is the reason for Defendants’
                                                    17     requested discovery. Accordingly, Plaintiffs’ request for a protective order and time to provide
                                                    18     Defendants with responses will not unduly delay or negatively impact the judicial proceedings.
                                                    19                    3.        The reasons for the delay were excusable.
                                                    20            A clerical error in the processing of Defendants’ discovery requests resulted in the failure
                                                    21     of Plaintiffs to seek a protective order in a timely fashion. Plaintiffs would have immediately
                                                    22     sought a protective order based on the precedent and legal analysis provided throughout this
                                                    23     motion. This clerical error was inadvertent. Plaintiffs will provide discovery responses for the
                                                    24     percentage set for by the Court.
                                                    25                    4.        Plaintiffs conduct was in good faith.
                                                    26            As soon as Plaintiffs were alerted to the failure to timely respond, Plaintiffs immediately
                                                    27     contacted Defendants’ counsel. Indeed, Defendants’ counsel emailed at 4:54 p.m. and Plaintiffs
                                                    28     emailed back at 5:09 p.m., the same day. See Jones Dec. at ¶ 10, Exhibit C. The Parties engaged

                                                                                                          - 28 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                         Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 29 of 30




                                                     1     in written correspondence and participated in three FRCP 37(a)(1) good faith telephonic meet
                                                     2     and confers prior to seeking assistance from the Court. See Jones Dec. at ¶¶ 10-13, 17. Plaintiffs
                                                     3     offered to provide double the district’s percentage, confirming they would provide responses for
                                                     4     20% of the opt-ins plus the two named Plaintiffs, a compromise that has been rejected by
                                                     5     Defendants. Id. at 12-13.
                                                     6             Thus, all four factors illustrate that Plaintiffs’ conduct was in good faith and Plaintiffs’
                                                     7     failure to timely seek a protective order is excusable neglect.
                                                     8     V.      CONCLUSION
                                                     9             Based on the foregoing, and in accordance with the principles of the holdings in Cranney,
Email: info@thiermanbuck.com www.thiermanbuck.com




                                                    10     courts in this District, the Ninth Circuit, and the majority of federal districts courts across the
                                                    11     nation Plaintiffs request that the Court grant Plaintiffs’ request for a protective order, limiting the
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                    12     required responses to Defendants’ written discovery to questions that go to the heart of the action,
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                    13     and are limited to a statistically relevant number of opt-in plaintiffs. Plaintiffs propose that all
                                                    14     named Plaintiffs and a statistically relevant percentage of the current opt-in plaintiffs respond to
                                                    15     Defendants’ Discovery Questionnaire, specified as a random sampling of persons who have
                                                    16     executed a valid consent.11
                                                    17             Accordingly, Plaintiffs, on behalf of themselves, the opt-in plaintiffs, and all other
                                                    18     similarly situated housekeepers hereby request that this Court grant Plaintiffs’ Motion for a
                                                    19     Protective Order limiting discovery to a s representative sampling of opt-ins for written
                                                    20     discovery.
                                                    21
                                                           DATED: February 20, 2020                                 Respectfully Submitted,
                                                    22
                                                                                                                    THIERMAN BUCK LLP
                                                    23
                                                                                                                    /s/ Leah L. Jones
                                                    24
                                                                                                                    Leah L. Jones, Bar No. 13161
                                                    25                                                              Attorneys for Plaintiffs

                                                    26             11
                                                                     Plaintiffs suggest every tenth person or fractional equivalent of an alphabetical list of
                                                    27     the opt-in be required to respond to requests limited to question that go to the heart of the
                                                           allegations in the complaint. Plaintiff are open to any other random sampling as indicated by the
                                                    28     Court.

                                                                                                           - 29 -
                                                                 PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING WRITTEN DISCOVERY
                                                                                RESPONSES TO REPRESENTATIVE SAMPLING
                                                        Case 2:16-cv-02941-RFB-NJK Document 159 Filed 02/20/20 Page 30 of 30



                                                                                          CERTIFICATE OF SERVICE
                                                    1
                                                    2            Pursuant for FRCP 5(b) and LR IC 4-1(d), I hereby certify that I am an employee of

                                                    3     Thierman Buck Law Firm, and that on this the 20th of February 2020 I served a true and correct
                                                    4
                                                          copy of the forgoing PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER LIMITING
                                                    5
                                                          WRITTEN DISCOVERY REPONSES TO REPRESENTATIVE SAMPLING to the Clerk’s
                                                    6
                                                          Office using the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the
                                                    7
                                                    8     following CM/ECF registrants:
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10            Molly M. Rezac
                                                                 Mary C. Dollarhide
                                                   11            Brian Scott Kaplan
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12            Attorneys for the Defendants
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13            The Venetian Casino Resort, LLC
                                                                 Las Vegas Sands, Corp. and
                                                   14            Does 1 through 50, inclusive
                                                   15
                                                   16                                                    /s/ Jennifer Edison-Strekal
                                                                                                        An employee if Thierman Buck Law Firm
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                           CERTIFICATE OF SERVICE
